 497310 NLRB No. 67WILLIAMS-BUNGART ELECTRIC CO.1In addition to its response, the Respondent also filed a Cross-Mo-tion for Summary Judgment in which it argued that its response ``es-
tablishes that there is no issue of material fact to be taken to hearing
and that Respondent is entitled to judgment as a matter of law.'' Be-
cause, for the reasons stated, we grant the General Counsel's Motion
for Summary Judgment, the Respondent's cross-motion is denied.Williams-Bungart Electric Company and Inter-national Brotherhood of Electrical Workers,
Local Union No. 124, AFL±CIO. Case 17±CA±16419February 18, 1993DECISION AND ORDERBYMEMBERSDEVANEY, OVIATT, ANDRAUDABAUGHOn November 25, 1992, the General Counsel of theNational Labor Relations Board issued a complaint al-
leging that the Respondent has violated Section 8(a)(5)
and (1) of the National Labor Relations Act by refus-
ing the Union's request to bargain following the
Union's certification in Case 17±RC±10749. (Official
notice is taken of the ``record'' in the representation
proceeding as defined in the Board's Rules and Regu-
lations, Secs. 102.68 and 102.69(g); Frontier Hotel,265 NLRB 343 (1982).) The Respondent filed its an-
swer admitting in part and denying in part the allega-
tions in the complaint.On December 28, 1992, the General Counsel filed aMotion to Transfer Proceeding to the Board and for
Summary Judgment. On January 4, 1993, the Board is-
sued an order transferring the proceeding to the Board
and a Notice to Show Cause why the motion should
not be granted. The Respondent filed a response.1The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Summary JudgmentIn its answer the Respondent admits its refusal tobargain and to furnish information that is relevant and
necessary to the Union's role as bargaining representa-
tive, but attacks the validity of the certification. In
doing so the Respondent relies on its challenge to the
Board's decision on the showing of interest and on its
objections to the election.All representation issues raised by the Respondentwere or could have been litigated in the prior represen-
tation proceeding. The Respondent does not offer to
adduce at a hearing any newly discovered and pre-
viously unavailable evidence, nor does it allege any
special circumstances that would require the Board to
reexamine the decision made in the representation pro-
ceeding. We therefore find that the Respondent has not
raised any representation issue that is properly litigable
in this unfair labor practice proceeding. See PittsburghPlate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941).There are no factual issues regarding the Union's re-
quest for information because the Respondent admitted
that it refused to furnish the information. Accordingly,
we grant the Motion for Summary Judgment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONThe Respondent, a corporation with an office andplace of business in Independence, Missouri, has been
engaged in the construction business as an electrical
contractor. During the 12-month period ending Novem-
ber 30, 1992, the Respondent, in conducting its busi-
ness operations purchased and received at its Independ-
ence, Missouri facility goods valued in excess of
$50,000 directly from points outside the State of Mis-
souri and during the same period provided services
valued in excess of $50,000 directly to customers out-
side the State of Missouri. We find that the Respond-
ent is an employer engaged in commerce within the
meaning of Section 2(2), (6), and (7) of the Act and
that the Union is a labor organization within the mean-
ing of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. The CertificationFollowing the election held May 18, 1992, theUnion was certified on September 10, 1992, as the col-
lective-bargaining representative of the employees in
the following appropriate unit:All full-time and regular part-time electrical con-struction workers employed by Respondent from
its facility located at 11403 East Truman Road,
Independence, Missouri, EXCLUDINGall otheremployees, truck driver, office clerical employees,
professional employees, guards and supervisors as
defined in the Act.The Union continues to be the exclusive representativeunder Section 9(a) of the Act.B. Refusal to BargainSince September 17 and November 10, 1992, re-spectively, the Union has requested the Respondent to
furnish information and to bargain, and since Sep-
tember 24 and November 16, 1992, respectively, the
Respondent has refused. We find that these refusals
constitute unlawful refusals to bargain in violation of
Section 8(a)(5) and (1) of the Act.CONCLUSIONOF
LAWBy refusing on and after November 16, 1992, to bar-gain with the Union as the exclusive collective-bar-
gaining representative of employees in the appropriate 498DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2Included within the request for information was a request for em-ployee ``social security or employee numbers.'' The Board has pre-
viously held that social security numbers are not presumptively rel-
evant. Accordingly, in the absence of a showing here of their poten-
tial or probable relevance, we dismiss the allegation concerning the
failure to produce social security numbers. Sea-Jet Trucking Corp.,304 NLRB 67 (1991).3If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''unit and to furnish the Union requested information,the Respondent has engaged in unfair labor practices
affecting commerce within the meaning of Section
8(a)(5) and (1) and Section 2(6) and (7) of the Act.2REMEDYHaving found that the Respondent has violated Sec-tion 8(a)(5) and (1) of the Act, we shall order it to
cease and desist, to bargain on request with the Union,
and, if an understanding is reached, to embody the un-
derstanding in a signed agreement. We also shall order
the Respondent to furnish the Union the information
requested.To ensure that the employees are accorded the serv-ices of their selected bargaining agent for the period
provided by law, we shall construe the initial period of
the certification as beginning the date the Respondent
begins to bargain in good faith with the Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962); Lamar Hotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5th
Cir. 1964), cert. denied 379 U.S. 817 (1964); BurnettConstruction Co., 149 NLRB 1419, 1421 (1964), enfd.350 F.2d 57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Williams-Bungart Electric Company,
Independence, Missouri, its officers, agents, successors,
and assigns, shall1. Cease and desist from
(a) Refusing to bargain with International Brother-hood of Electrical Workers, Local Union No. 124,
AFL±CIO as the exclusive bargaining representative of
the employees in the bargaining unit and refusing to
furnish the Union information that is relevant and nec-
essary to its role as the exclusive bargaining represent-
ative of the unit employees.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclu-sive representative of the employees in the following
appropriate unit on terms and conditions of employ-
ment and, if an understanding is reached, embody the
understanding in a signed agreement:All full-time and regular part-time electrical con-struction workers employed by Respondent fromits facility located at 11403 East Truman Road,Independence, Missouri, EXCLUDINGall otheremployees, truck driver, office clerical employees,
professional employees, guards and supervisors as
defined in the Act.(b) On request, furnish the Union information that isrelevant and necessary to its role as the exclusive rep-
resentative of the unit employees.(c) Post at its facility in Independence, Missouri,copies of the attached notice marked ``Appendix.''3Copies of the notice, on forms provided by the Re-
gional Director for Region 17, after being signed by
the Respondent's authorized representative, shall be
posted by the Respondent immediately upon receipt
and maintained for 60 consecutive days in conspicuous
places including all places where notices to employees
are customarily posted. Reasonable steps shall be taken
by the Respondent to ensure that the notices are not
altered, defaced, or covered by any other material.(d) Notify the Regional Director in writing within20 days from the date of this Order what steps the Re-
spondent has taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to bargain with InternationalBrotherhood of Electrical Workers, Local Union No.
124, AFL±CIO as the exclusive representative of the
employees in the bargaining unit, and WEWILLNOT
refuse to furnish the Union information that is relevant
and necessary to its role as the exclusive bargaining
representative of the unit employees.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, on request, bargain with the Union andput in writing and sign any agreement reached on
terms and conditions of employment for our employees
in the bargaining unit:All full-time and regular part-time electrical con-struction workers employed by us from our facil-
ity located at 11403 East Truman Road, Independ- 499WILLIAMS-BUNGART ELECTRIC CO.ence, Missouri, EXCLUDINGall other employees,truck driver, office clerical employees, profes-sional employees, guards and supervisors as de-fined in the Act.WILLIAMS-BUNGARTELECTRICCOM-PANY